

117 HR 5516 IH: VITAL Assessment Act
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5516IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Mr. Ellzey (for himself and Mr. Bost) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to submit to Congress a report on the Veterans Integration to Academic Leadership program of the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the VITAL Assessment Act. 2.Veterans integration to academic leadership program of the Department of Veterans Affairs(a)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the Veterans Integration to Academic Leadership program of the Department of Veterans Affairs. The report shall include the following:(1)The number of medical centers of the Department, institutions of higher learning, non-college degree programs, and student veterans supported by the program, and relevant trends since the program began.(2)The staff and resources allocated to the program, and relevant trends since the program began.(3)An assessment of the outcomes and effectiveness of the program in—(A)supporting student veterans;(B)connecting student veterans to needed services of the Department or services provided by non-Department entities;(C)addressing the mental health needs of student veterans;(D)lowering the suicide risk of student veterans; and(E)helping student veterans achieve educational goals.(4)An assessment of barriers to expanding the program and how the Secretary intends to address such barriers.(5)An assessment of whether the program should be expanded outside of the Office of Mental Health and Suicide Prevention to support students veterans with needs unrelated to mental health or suicide.(b)Uniform best practices, goals, and measuresThe Secretary shall establish best practices, goals, and measures for the Veterans Integration to Academic Leadership program of the Department that are uniform among the medical centers of the Department.(c)OutreachThe Secretary shall conduct outreach among the Armed Forces, veterans service organizations, institutions of higher learning, and non-college degree programs with respect to the Veterans Integration to Academic Leadership program of the Department.(d)AssessmentThe Secretary shall assess the feasibility and advisability of including the suicide rate for student veterans in the National Veteran Suicide Prevention Annual Report of the Office of Mental Health and Suicide Prevention of the Department.(e)Student veteran definedThe term student veteran means a veteran or member of the Armed Forces using educational assistance under any of the following provisions of law:(1)Chapter 30, 31, 32, or 33 of title 38, United States Code, or chapter 1606 or 1607 of title 10, United States Code.(2)Section 116 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48; 38 U.S.C. 3001 note).(3)Section 8006 of the American Rescue Plan Act of 2021 (Public Law 117–2; 38 U.S.C. 3001 note prec.).